Exhibit 10.18
 
 
EQUITY INTEREST PURCHASE AGREEMENT
 
Party A:  Heat PHE, Inc., a corporation organized under the laws of the state of
Nevada with principal offices at 1802 North Carson Street, Suite 212, Carson
City NV 89701.


Party B: Hongjun Zhang, on behalf of all Buyers identified in the Buyers’
Response to RFP submitted to SmartHeat on September 10, 2013 (the “Buyers”).


This Equity Interest Purchase Agreement is executed on October 10, 2013 by and
among the above parties (the “Agreement”). In this Agreement, each of Party A
and Party B shall be referred to as a “Party,” and collectively, the “Parties.”


WHEREAS,


(1)  
Party A is a corporation duly organized and validly existing under the laws of
the state of Nevada and owns 100% of the equity interests of the following
subsidiaries:



a.  
SmartHeat Taiyu (Shenyang) Energy, incorporated in the People’s Republic of
China (“Taiyu”);



b.  
SmartHeat Siping Beifang Energy Technology Co., Ltd., incorporated in the
People’s Republic of China (“Siping”);



c.  
SmartHeat (Shenyang Energy Equipment) Co. Ltd., incorporated in the People’s
Republic of China (“Shenyang”); and



(2)  
Party A owns 51% of the equity interests of Hohot Ruicheng Technology Co., Ltd.
(“Ruicheng”); and



(3)  
Party A owns 46% of the equity interests of Urumchi XinRui Technology Limited
Liability Company, incorporated in the People’s Republic of China (“XinRui”).

 
(4)  
 Taiyu, Siping, Shenyang, Ruicheng and XinRui are collectively referred to as
the “Target Companies”



(5)  
Party B is a group of individual citizens of the People’s Republic of China.



(6)  
SmartHeat, Inc. is a corporation organized under the laws of the state of
Nevada, with an address at 1802 North Carson Street, Suite 212, Carson City NV
89701 (“SmartHeat”), and owns 100% of the stock of  Heat PHE Inc., subject to
liens incurred by SmartHeat pursuant to the Credit and Security Agreement
between the Company and Northtech Holdings, Inc., dated July 27, 2012, as
amended;

 
(7)  
Northtech Holdings, Inc., has delivered a written consent permitting Party A to
enter into this Agreement, waiving the lien Northtech Holdings Inc. owns on the
Target Companies and permitting the consummation of the transactions
contemplated hereby; and

 
 
1

--------------------------------------------------------------------------------

 
 
(8)  
Party A desires to sell, and Party B desires to purchase, such percentages of
Party A’s equity interests in the Target Companies on the terms and conditions
set forth in this Agreement.

 
NOW THEREFORE, in consideration of the representations, warranties, and
agreements contained in this Agreement, the Parties hereto agree as follows:


1.           Equity Interest Purchase and Consideration


 
1.1.  Party B hereby agrees to purchase, and Party A hereby agrees to sell and
transfer to Party B, 40% of its legally owned equity interest in each (but not
fewer than all) of the Target Companies to Party B prior to December 31, 2013
(the “Initial Closing Date”) for RMB 5,000,000, subject to the termination
provisions set forth in paragraph 6 below.



 
1.2.  Party B hereby agrees that Party A shall have an option, but not an
obligation, in   the event of the sale in paragraph 1.1 hereof, to repurchase
the equity interests in the Target Companies held by Party B for RMB 5,600,000,
within 60 days of the Initial Closing Date, or February 28, 2014, whichever is
later (the “Initial Option Expiration Date”).



 
1.3.  In the event Party A chooses not to exercise the option granted to it in
Paragraph 1.2 hereof, Party B shall then have the option to purchase an
additional 40% of Party B’s legally owned equity interests in each (but not
fewer than all) of the Target Companies (the “Second 40% Interest”) for RMB
6,000,000 within 30 days of the Initial Option Expiration Date or March 31,
2014, whichever is later (the “Second Option Expiration Date”).



 
1.3.1   In the event Party B exercises its option to purchase an additional 40%
of Party A’s legally owned equity interests in each (but not fewer than all) of
the Target Companies in accordance with paragraph 1.3 hereof; the Parties hereby
agree that such sale and purchase shall be submitted to the stockholders of
SmartHeat for their approval at the earliest possible date prior to the sale
being consummated, and shall be conditioned upon approval by a majority of
SmartHeat’s stockholders present and voting and receipt by the Board of the
Fairness Opinion.



 
1.4. In the event Party B exercises the option granted to it in Paragraph 1.3
hereof, Party A has an option, but not the obligation, to require Party B to
purchase the remaining 20% of Party A’s legally owned equity interests in each
(but not fewer than all) of the Target Companies for RMB 2,500,000 either at or
within 120 days of the Second Option Expiration Date. Should Party A exercise
the option granted to it under this Paragraph 1.4, the Parties intend for Party
B to be legally bound to purchase the remaining 20% of Party A’s legally owned
interest in the Target Companies.

 
 
2

--------------------------------------------------------------------------------

 
 
2.           Change of Registration


 
2.1.  The Parties hereby agree that Party A shall direct the Target Companies to
file the   applicable registration change in the State Administration for
Industry and Commerce in the People’s Republic of China as equity interests in
the Target Companies are sold and transferred by Party A and purchased and
assumed by Party B to carry out the intent of this Agreement.

 
 
2.2. The cost related to the registration change with the People’s Republic of
China shall be undertaken by the Target Companies. The taxes incurred from the
transfer of the equity interests shall be under by each tax obligor,
respectively.



3.           Representations and Warranties


3.1. Party A represents and warrants to the following:


3.1.1 Party A is selling the equity interests in the Target Companies “as is”
and makes no other representations, warranties or covenants, except as
expressly provided in this Agreement.


 
3.1.2 Party A has good and marketable title to the equity interests of the
Target Companies owned by Party A, free and clear of all encumbrances, subject
to liens incurred by SmartHeat pursuant to the Credit and Security Agreement
between the Company and Northtech Holdings, Inc., dated July 27, 2012, as
amended, and subject to any transfer requirements in the People’s Republic of
China.



 
3.1.3 Party A is duly organized and validly existing under the laws of the State
of Nevada, and the Target Companies are registered under the proper governmental
authorities as required under the laws of the People’s Republic of China.



 
3.1.4 Party A has the full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder.



 
3.1.5 The execution and performance of this Agreement shall not breach any other
signed material contract or Agreement to which Party A is a party.



 
3.1.6 The representative who has executed this Agreement on behalf of Party A
has been duly authorized to execute this Agreement.



3.2  Party B represents and warrants to the following:


 
3.2.1 Party B is a group of individual citizens of the People’s Republic of
China.

 
 
3

--------------------------------------------------------------------------------

 
 
 
3.2.2 Party B has the full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder.



 
3.2.3 The execution of this Agreement shall not breach any other signed material
contract or Agreement to which Party B is a party.



 
3.2.4 The representative of Party B who has executed this Agreement has been
duly authorized to execute this Agreement.



 
3.2.5 Party B has been given full opportunity to review all documents requested
by Party B to evaluate this transaction and acknowledges that it has been given
sufficient information to make its investment decision in the Target
Companies.  Party B acknowledges that the sale of the Target Companies is “as
is.”



4.           Closing


 
4.1 The Closings hereunder (each a “Closing”) shall take place electronically,
or at such other place or by such other means as agreed by the Parties.  At each
Closing, Party A shall deliver to Party B evidence of the transfer of the
specified equity interest in the Target Companies and Party B shall deliver to
Party A’s China subsidiary, SmartHeat Heat Exchange Equipment Co. Ltd., the
consideration by wire transfer of immediately available funds.



 
4.2
In the event Party B exercises its option to repurchase the 40% equity interest
in the Target Companies in accordance with paragraph 1.2 hereof, the Closing for
such repurchase shall take place electronically, or at such other place or by
such other means as agreed by the Parties. At the Closing in accordance with
this paragraph 4.2, Party B shall deliver to Party A evidence of the transfer of
the 40% equity interest in the Target Companies back to Party A and Party A
shall deliver to Party B the consideration therefor by wire transfer of
immediately available funds.



5.           Notices and Delivery


 
5.1  The Parties acknowledge, any notice and other correspondence concerning
this Agreement (“Notice”) shall be made in writing and shall be (a) personally
delivered, or (b) sent by overnight courier and transmitted electronically, in
each case addressed or emailed to the Party to whom notice is being given at its
address set forth in the Preamble to this Agreement, or as to each Party, at
such other address or e-mail as may hereafter be designated by such Party in a
written notice to the other Party complying as to the delivery with the terms of
this paragraph 5.1.  All such notices, requests, demands and other
communications shall be deemed to have been given on (a) the date received if
personally delivered, or (b) the date sent if sent by overnight courier and
e-mail.



6.           Amendment, Termination and Transfer of this Agreement
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.1  Any amendment or modification to this Agreement is required to be approved
and negotiated by all Parties and shall only be effective by way of a written
agreement executed by the Parties.



 
6.2  This Agreement may be terminated:



 
6.2.1   At any time prior to the Initial Closing Date, by mutual agreement
between Party A and Party B;



 
6.2.2
Unilaterally by Party A at any time by payment to Party B of RMB 600,000 (the
“Break-Up Fee”).



 
6.2.3   Unilaterally by Party B in the event the stockholders of SmartHeat fail
to approve the purchase of an additional 40% of Party A’s legally owned equity
interests in the Target Companies in accordance with paragraph 1.3.1.



 
6.2.4   By a non-breaching Party, in the event a Party breaches this Agreement,
and such breach shall not be corrected within thirty days of written notice of
the breach sent by the non-breaching Party.



 
6.2.5   If the transactions contemplated by this Agreement cannot be consummated
as consequence of a force majure event.



 
6.3  Any Party seeking to terminate this Agreement shall provide written notice
of the termination to the other Party, which termination shall become effective
upon receipt of the other Party of the written notice.



 
6.4   The Break-Up Fee provided for in Section 6.2.2 of this Agreement shall be
the sole and exclusive remedy for Party B in the event of a termination in
accordance with 6.2.2.



 
 6.5  The Parties agree not to transfer any or all of their obligations under
this Agreement without the written agreement of the non-transferring Party.



7.             Dispute Resolution


 
7.1  This Agreement shall be governed by and construed under the internal laws
of the People’s Republic of China.



 
7.2  This Agreement shall be governed by procedures other than litigation for
settling all claims and disputes under the method set forth below:



 
7.2.1 The Parties agree to attempt in good faith to settle any dispute arising
under or relating to this Agreement by mediation before the Hong Kong
International Arbitration Centre (HKIAC) under the then-current version of
HKIAC’s Commercial Mediation Rules. The place of mediation shall be in Hong Kong
and three mediators shall be appointed, one by Party A, one by Party B, and one
who shall be selected by the Parties mutual agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
 
7.2.2 If the mediation is abandoned by the mediator or is otherwise concluded
without the dispute being resolved, the parties may, at their option refer the
dispute to arbitration at HKIAC in accordance with its then-current
International Arbitration Rules.



8.             Miscellaneous


 
8.1
Taxes and expenses incurred by the transactions contemplated by this Agreement
shall be borne by the Parties in accordance with their respective obligations,
unless otherwise provided.  The tax related to the change of registration shall
be borne by the Target Companies.



 
8.2
This Agreement shall not be modified or altered except in a writing executed by
both of the Parties. For matters outside of this Agreement, the Parties shall
sign a supplemental agreement. The supplemental agreement, together with this
Agreement, shall constitute the entire Agreement and have the same legal effect.



 
8.3
This Agreement shall be effective immediately upon the execution by the Parties.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same instrument.



 
8.4
Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.



 
8.5
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 


 
 
6

--------------------------------------------------------------------------------

 
 
PARTY A:


HEAT PHE INC.




/s/ Oliver Bialowons
Name: Oliver Bialowons
Title: President


PARTY B:


/s/ Hongjun Zhang
Name: Hongjun Zhang, on behalf of all Buyers




 
7

--------------------------------------------------------------------------------

 